Citation Nr: 0419189	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which granted service 
connection for PTSD and assigned a 50 percent disability 
rating effective July 25, 2002.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

On January 13, 2004, the veteran appeared and offered 
testimony at a hearing before the undersigned Veteran's Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim on appeal.  

2.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, difficulty 
sleeping due to recurring nightmares, flashbacks, intrusive 
thoughts, increased irritability, social isolation, problems 
with concentration, difficulty with interpersonal 
relationships, and a Global Assessment of Functioning (GAF) 
score of 45, resulting in severe social and occupational 
impairment with reduced reliability and productivity.  

3.  The veteran's PTSD, however, is not productive of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 70 percent, but no higher, 
for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  This Act 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000.  This new law redefines VA's 
obligations insofar as properly notifying and assisting 
veterans in developing their claims.  In response to notice 
of VA's decision to grant the veteran's claim for service 
connection for PTSD (a claim for which VA had already given 
notice required by 38 U.S.C.A. § 5103(a)) and to assign this 
disability a 50 percent rating, he filed a notice of 
disagreement that raised a new issue.  In accordance with the 
provisions of 38 U.S.C.A. § 7105(d), VA took proper action 
and issued a statement of the case.  However, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOGCPREC 8-2003 (Dec. 22, 2003).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all identified medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA provided the veteran with a medical 
examination.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.

II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record indicates that the veteran 
served in the Marine Corps in Korea and was wounded in 
combat.  His DD-214 indicates that he received the Purple 
Heart and the Korean Service Medal.  Service medical records, 
including treatment records do not show complaints, 
treatment, or diagnosis of PTSD.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-4138) was received in July 2002.  The veteran 
contended that he suffers from PTSD as a result of combat 
service in Korea.  The veteran indicated that he participated 
in combat at the Chosin Reservoir and in south and central 
Korea.  He also indicated that he received the Purple Heart 
after being wounded in action.  

The veteran was afforded a VA examination in December 2002, 
at which time he denied any history of psychiatric 
hospitalization and reported no history of psychiatric 
medication.  The veteran indicated that while serving 
overseas, he experienced a full range of combat in his duties 
as a rifleman.  The veteran reported participating in patrols 
through hostile territory, receiving small arms fire, 
receiving mortar fire, receiving artillery fire, being 
subject to small arms fire, firing his weapon in a firefight, 
seeing Americans killed and wounded, handling human remains 
after the battle, and being wounded himself.  It was noted 
that the veteran received a purple heart due to a wound he 
received on September 11, 1951.  The veteran indicated that 
he was married for 32 years until it ended in divorce in 
1984.  He stated that, throughout his life, he had great 
difficulty showing affection to his children, and his 
"coldness" probably contributed to the dissolution of his 
first marriage.  It was also reported that the veteran worked 
for the past 50 years as truck driver; he worked for 
international Harvester for 37 years prior to switching to 
truck sales for a local Ford dealership.  He denied any 
problems due to conflicts with coworkers, but added that he 
was "introverted on the job" and kept is distance from all 
workers.  He also denied any history of conflict with 
supervisors.  It was noted that it appeared that the veteran 
had been able to reach his vocational potential.  

On mental status examination, the veteran was described as 
well groomed and full oriented to person, place and time.  
Spontaneous speech was within normal limits and he presented 
with no evidence of gross cognitive dysfunction during the 
interview.  His overall level of cooperation was excellent 
and he displayed a full range of affect during the 
assessment.  It was observed that the veteran tended to 
become visibly upset when describing combat events.  The 
veteran admitted to depressive symptomatology that can be 
predominant for as long as two weeks at a time.  The 
depressive symptoms included sad or depressed affect, 
feelings of hopelessness, anhedonia, poor energy, and vague 
suicidal ideation.  He denied any suicide attempts or plans.  
The examiner indicated that the veteran displayed a full 
range of PTSD symptomatology, including intrusive memories of 
combat experiences, nightmares of combat experiences, 
physiological responsiveness in response when exposed to 
trauma-related cues, avoidance of thoughts and cues 
associated with sleep disturbance, irritability, 
hypervigilance, and exaggerated startle response.  At times, 
his sleep disturbance had been of sufficient intensity to 
cause him to hit his wife and his current companion while 
asleep.  The veteran stated that, on one occasion, he 
fractured his wife's rib as a result of kicking her while 
asleep.  He also reported that, while sleeping with his 
current companion, he has hit her hard enough to bruise her.  
The pertinent diagnosis PTSD, major depressive disorder; the 
veteran was assigned a GAF score of 45.  

The examiner stated that the veteran met all criteria for a 
diagnosis of PTSD, which is the primary etiology behind his 
current levels of distress.  He also noted that a GAF score 
of 45 was warranted due to the serious symptomatology the 
veteran described, including chronic depressed affect, 
anhedonia, emotional numbing, and periodic suicidal ideation.  
The examiner explained that, due to the veteran's superior 
coping skills, his symptoms have had minimum impact upon 
vocational functioning.  However, he noted that, they have 
had a profound impact on social and familial functioning, 
leading to a strained relationship with his children, and 
likely influencing his decision to divorce his first wife.  

At his personal hearing in January 2004, the veteran 
maintained that his PTSD is more severe than reflected by the 
50 percent rating currently assigned.  The veteran reported 
difficulty concentrating.  The veteran also reported 
suffering periods of depression, which he believes led to the 
end of his first marriage; he stated that he became 
withdrawn.  The veteran explained that in Korea, it seemed 
that whenever you got too close to someone, you would lose 
them; as result, he became a loner and had difficulty making 
and keeping close friends.  The veteran indicated he was 
still having nightmares involving things he saw and 
experiences in combat, including those frozen dead bodies.  
The veteran reported that after an ambush in which many 
American soldiers were killed, they were sent to retrieve the 
frozen bodies for grave registration.  The veteran also 
reported that some of those soldiers had had their tongues 
cut out; he was assigned to pull the body parts off the 
trucks.  The veteran indicated that he still had flashbacks 
of those events.  The veteran reported problems with 
irritability, whether it is with what people say or with 
noises.  The veteran indicated that he currently works part-
time selling trucks.  The veteran blamed losing his first 
marriage on his PTSD.


III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2003).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998); see also 38 C.F.R. § 3.102 (2003).  In light of this, 
the Board will consider all of the veteran's various symptoms 
in assigning a rating for his PTSD.  See Mittleider, 11 Vet. 
App. at 182.  

Given the depth and persistence of his nightmares, 
flashbacks, intrusive recollections, irritability, and social 
isolation, the veteran is entitled to a higher 70 percent 
rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  He manifestly has deficiencies in most areas, 
specifically family relations and mood.  The evidence of 
avoidance of social interaction is probative of difficulty 
adapting to stressful situations.  During the December 2002 
examination and at his personal hearing, the veteran 
specifically indicated that his "coldness" and difficulty 
in showing affection led to the end of his first marriage.  
The examiner explained that, due to the veteran's superior 
coping skills, his symptoms have had minimum impact upon 
vocational functioning.  However, he noted that, they have 
had a profound impact on social and familial functioning, 
leading to a strained relationship with his children, and 
likely influencing his decision to divorce his first wife.  
The GAF assessment of 45 is evidence of serious impairment in 
social or occupational functioning consistent with the other 
evidence.  Ultimately, he demonstrates inability to establish 
and maintain effective relationships of the type and degree 
that warrants a 70 percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
the mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or give 
the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  There is no documented instance of his danger to 
himself or others, let alone persistence of such danger.  
There is no report of any episode of inability to perform 
activities of daily living.  There is no clinical evidence of 
actual disorientation to time and place, even though he 
describes intrusive recollections as "being in Korea" or the 
like.  There is no documentation of loss of memory of the 
names of close relatives, his occupation, or of his own name.  
Taking the evidence all together, the preponderance of it is 
against a rating higher than 70 percent.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2003).  


ORDER

A higher 70 percent rating is granted for PTSD, subject to 
the laws and regulations governing the payment of VA 
compensation.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



